IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

BRYAN K. CASTLEMAN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5015

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 2, 2015.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Bryan K. Castleman, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Lauren Brudnicki, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.

      The appellant appeals an order summarily dismissing his motion to recover

seized property. The trial court treated the motion as filed under section 705.105(1),

Florida Statutes (2014), and dismissed it as untimely since it was filed outside the

60-day time frame articulated in the statute. Although the motion was clearly

untimely, the order on appeal requires reversal because the trial court failed to attach
portions of the record to conclusively refute the appellant’s claims. See e.g., Burden

v. State, 890 So. 2d 566 (Fla. 2d DCA 2005) (holding that when summarily denying

a motion for return of property under the 60-day time bar, the trial court must attach

the portions of the record showing that the property was seized pursuant to a lawful

investigation or held as evidence); Davis v. State, 63 So. 3d 888 (Fla. 5th DCA

2011).

      On remand, the trial court must attach portions of the record demonstrating

that the property was seized and held as evidence by law enforcement or that it was

seized pursuant to an investigation and was in custody of the court clerk. Otherwise,

the property must be returned to the appellant.

      REVERSED and REMANDED.

ROBERTS, WETHERELL, and OSTERHAUS, JJ., CONCUR.




                                          2